UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file Number 811-01807 Value Line Larger Companies Fund, Inc. (Exact name of registrant as specified in charter) 7 Times Square, New York, N.Y. 10036 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 212-907-1900 Date of fiscal year end: December 31, 2012 Date of reporting period: December 31, 2012 Item I.Reports to Stockholders A copy of the Annual Report to Stockholders for the period ended 12/31/12 is included with this Form. INVESTMENT ADVISER EULAV Asset Management A N N U A L R E P O R T 7 Times Square 21st Floor D e c e m b e r 3 1 , 2 0 1 2 New York, NY 10036-6524 DISTRIBUTOR EULAV Securities LLC 7 Times Square 21st Floor New York, NY 10036-6524 CUSTODIAN BANK State Street Bank and Trust Co. 225 Franklin Street Boston, MA 02110 SHAREHOLDER State Street Bank and Trust Co. SERVICING AGENT c/o BFDS P.O. Box 219729 Value Line Larger Companies Fund, Inc. Kansas City, MO 64121-9729 INDEPENDENT PricewaterhouseCoopers LLP REGISTERED PUBLIC 300 Madison Avenue ACCOUNTING FIRM New York, NY 10017 LEGAL COUNSEL Peter D. Lowenstein, Esq. 496 Valley Road Cos Cob, CT 06807-0272 DIRECTORS Mitchell E. Appel Joyce E. Heinzerling Francis C. Oakley David H. Porter Paul Craig Roberts Nancy-Beth Sheerr Daniel S. Vandivort OFFICERS Mitchell E. Appel President Michael J. Wagner Chief Compliance Officer Emily D. Washington Treasurer and Secretary This audited report is issued for information to shareholders. It is not authorized for distribution to prospective investors unless preceded or accompanied by a currently effective prospectus of the Fund (obtainable from the Distributor). #00090993 Value Line Larger Companies Fund, Inc. To Our Value Line Larger To Our Shareholders (unaudited): Enclosed is your annual report for the twelve month period ending December 31, 2012. We encourage you to carefully review this report, which includes economic observations, your Fund’s performance data and highlights, schedule of investments, and financial statements. The Value Line Larger Companies Fund (the “Fund”) had a total return of 14.82% for 2012 which compares to a total return of 16.00% for the Standard & Poor’s 500 stock Index(1). The year started off well for the stock market as signs of improvement in employment, housing, good corporate earnings reports, and a more constructive view of the European debt crises were important factors driving the rally. During this time, riskier assets and higher beta stocks generally outperformed historically less volatile groups. The “risk-on” trade was in full swing as investors became more comfortable with the state of and outlook for the US economy. May brought a correction of more than 6% for the S&P 500 Index as the “risk-on” trade faded. Those riskier assets and higher beta stocks that led the earlier rally generally suffered the most during the May correction as less volatile sectors outperformed. The market proceeded to stage an impressive rally from the beginning of June through October in anticipation of yet another monetary easing by the Federal Reserve, this time known as QE3. After the announcement of the Fed’s latest effort to help the economy, stocks initially rose. However, shortly thereafter, share prices began to fade as the anticipation of the news wore off and the market began to refocus on more fundamental issues like sluggish global economic growth, election uncertainties, and of course the dreaded “fiscal cliff”. The S&P 500 ended the year with a solid positive return of 16% for its fourth year in a row of positive gains. All sectors in the Fund posted positive returns for the year. Results benefitted from good stock selection in the Consumer Staples, Energy, and Healthcare sectors. However, while returns were positive, stock selection in the Consumer Discretionary, Materials, and Telecommunication sectors underperformed their peers in the Index. 2 Value Line Larger Companies Fund, Inc. Companies Fund Shareholders We continue to emphasize larger-capitalized stocks in the Fund that generally are ranked in the higher categories of 1, 2 or 3 in the Value Line Timeliness Ranking System™. The Fund ended the period with over weighted positions versus its Index in the technology, consumer discretionary, healthcare, and materials sectors, while being underweighted in the financial services, consumer staples, and energy sectors. We believe the current environment is especially conducive to a well-diversified portfolio. Our goal is to generating solid returns through capital growth across economic cycles. Thank you for investing with the Value Line Funds. Sincerely, /s/ Mitchell Appel Mitchell Appel, President /s/ Mark Spellman Mark Spellman, Portfolio Manager Past performance does not guarantee future results. Investment return and principal value of an investment can fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost; and that current performance may be lower or higher than the performance data quoted. Investors should carefully consider the investment objectives, risks, charges and expense of a fund. This and other important information about a fund is contained in the fund’s prospectus. A copy of our fund’s prospectus can be obtained free of charge by going to our website at www.vlfunds.com or calling 800.243.2729. The Standard & Poor’s 500 Index consists of 500 stocks which are traded on the New York Stock Exchange, American Stock Exchange and the NASDAQ National Market System and is representative of the broad stock market. This is an unmanaged index and does not reflect charges, expenses or taxes. It is not possible to directly invest in this index. 3 Value Line Larger Companies Fund, Inc. To Our Value Line Larger Companies Fund Shareholders Economic Highlights (unaudited) The S&P 500 gained 16.0% in 2012, making this the benchmark index’s largest annual return since 2009 and the fourth-largest return in the last decade. This performance was particularly impressive given the pre-election uncertainties, yearend concerns regarding the fiscal cliff, and the lingering sovereign debt issues in Europe. At home, GDP grew 2.2% for the year, indicating an economy firmly in a mid-cycle expansion. The consumer showed renewed vigor during the holiday shopping season with retail sales exceeding expectations and increasing 4.7% year-over-year. While consumer spending ended 2012 on a high note, ongoing fiscal uncertainty and tax increases could rein in consumer spending in 2013. Consumers’ growing unease can be seen in the December decline in the Consumer Confidence Index. The financial impact of the increase in the payroll tax undoubtedly contributed to this decline in Consumer Confidence. The labor market has been improving at a measured pace. The national unemployment rate stood at 7.8% at yearend, though with significant variation among the states. While 15 states posted unemployment rates under 6%, there were 5 states, including California, with rates still exceeding 9%. Despite the improvement over 2011’s 8.5% unemployment rate, job creation was not strong enough for the Fed to alter its economic stimulus policy of keeping short term interest rates at extremely low levels. The Fed announced in December that future monetary tightening would be contingent on the unemployment rate falling below 6.5% or inflation breaching 2.5%. Despite the growing economy, inflationary pressures have remained modest. Consumer prices remained in check, with headline prices rising 1.7% on a year-over-year basis. Limited wage growth has contributed to the relatively benign inflationary environment. The housing market continues to be a bright spot for the economy. The residential housing recovery continued to gain steam, with construction in December resulting in new housing starts that were nearly 40% higher than a year earlier. Housing prices continued their upward march with price increases in 20 metropolitan areas over the last 12 months. This rising wealth effect stemming from high home values may offset some of the headwinds for the consumer from the recent tax policy changes. 4 Value Line Larger Companies Fund, Inc. (unaudited) The following graph compares the performance of the Value Line Larger Companies Fund, Inc. to that of the S&P 500 Index (the “Index”). The Value Larger Companies Fund, Inc. is a professionally managed mutual fund, while the Index is not available for investment and is unmanaged. The returns for the Index do not reflect charges, expenses or taxes, but do include the reinvestment of dividends. The comparison is shown for illustrative purposes only. Comparison of a Change in Value of a $10,000 Investment in the Value Line Larger Companies Fund, Inc. and the S&P 500 Index* Performance Data: ** Average Annual Total Return Growth of an Assumed Investment of $10,000 1 year ended 12/31/12 % $ 5 years ended 12/31/12 )% $ 10 years ended 12/31/12 % $ * The Standard and Poor’s 500 Stock Index is an unmanaged index that is representative of the larger- capitalization stocks traded in the United States. ** The performance data quoted represent past performance and are no guarantee of future performance. The average annual total returns and growth of an assumed investment of $10,000 include dividends reinvested and capital gains distributions accepted in shares. The investment return and principal value of an investment will fluctuate so that an investment, when redeemed, may be worth more or less than its original cost. The performance data and graph do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. 5 Value Line Larger Companies Fund, Inc. FUND EXPENSES (unaudited): Example As a shareholder of the Fund, you incur ongoing costs, including management fees, distribution and service (12b-1) fees, and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (July 1, 2012 through December 31, 2012). Actual Expenses The first line of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the table is useful in comparing ongoing costs only and will not help you determine the relative total costs of owning different funds. In addition, if transactional costs were included, your costs would have been higher. Beginning account value 7/1/12 Ending account value 12/31/12 Expenses paid during period 7/1/12 thru 12/31/12* Actual $ $ $ Hypothetical (5% return before expenses) $ $ $ * Expenses are equal to the Fund’s annualized expense ratio of 1.05% multiplied by the average account value over the period, multiplied by 184/366 to reflect the one-half year period. This expense ratio may differ from the expense ratio shown in the Financial Highlights. 6 Value Line Larger Companies Fund, Inc. Portfolio Highlights at December 31, 2012 (unaudited) Ten Largest Holdings Issue Shares Value Percentage of Net Assets Apple, Inc. $ % Starbucks Corp. $ % Google, Inc. Class A $ % Union Pacific Corp. $ % SAP AG ADR $ % ARM Holdings PLC ADR $ % U.S. Bancorp $ % International Business Machines Corp. $ % Monsanto Co. $ % eBay, Inc. $ % Asset Allocation – Percentage of Net Assets Sector Weightings – Percentage of Total Investment Securities* *Sector weightings exclude short-term investments. 7 Value Line Larger Companies Fund, Inc. Schedule of Investments December 31, 2012 Shares Value COMMON STOCKS (97.7%) CONSUMER DISCRETIONARY (16.5%) AutoZone, Inc. * $ Coach, Inc. Comcast Corp. Class A DIRECTV * Las Vegas Sands Corp. McDonald’s Corp. NIKE, Inc. Class B Priceline.com, Inc. * Starbucks Corp. Target Corp. TJX Companies, Inc. (The) Viacom, Inc. Class B Walt Disney Co. (The) Yum! Brands, Inc. CONSUMER STAPLES (3.9%) Costco Wholesale Corp. CVS Caremark Corp. General Mills, Inc. PepsiCo, Inc. ENERGY (6.8%) Chevron Corp. Enterprise Products Partners L.P. EOG Resources, Inc. Exxon Mobil Corp. Schlumberger Ltd. TransCanada Corp. (1) FINANCIALS (6.2%) BlackRock, Inc. Capital One Financial Corp. JPMorgan Chase & Co. M&T Bank Corp. U.S. Bancorp HEALTH CARE (16.0%) Agilent Technologies, Inc. Allergan, Inc. Amgen, Inc. Biogen Idec, Inc. * Shares Value Bristol-Myers Squibb Co. $ Express Scripts Holding Co. * Gilead Sciences, Inc. * McKesson Corp. Novartis AG ADR Novo Nordisk A/S ADR Teva Pharmaceutical Industries Ltd. ADR Thermo Fisher Scientific, Inc. UnitedHealth Group, Inc. Watson Pharmaceuticals, Inc. * INDUSTRIALS (10.9%) ADT Corp. (The) Boeing Co. (The) Canadian National Railway Co. Danaher Corp. Expeditors International of Washington, Inc. FedEx Corp. Precision Castparts Corp. Tyco International Ltd. Union Pacific Corp. United Technologies Corp. INFORMATION TECHNOLOGY (26.2%) Accenture PLC Class A Altera Corp. Apple, Inc. ARM Holdings PLC ADR Baidu, Inc. ADR * Check Point Software Technologies Ltd. * Citrix Systems, Inc. * Cognizant Technology Solutions Corp. Class A * eBay, Inc. * EMC Corp. * Google, Inc. Class A * Intel Corp. International Business Machines Corp. See Notes to Financial Statements. 8 Value Line Larger Companies Fund, Inc. December 31, 2012 Shares Value Intuit, Inc. $ Motorola Solutions, Inc. Oracle Corp. QUALCOMM, Inc. SAP AG ADR (1) Texas Instruments, Inc. Visa, Inc. Class A VMware, Inc. Class A * MATERIALS (8.0%) Air Products & Chemicals, Inc. BHP Billiton Ltd. ADR (1) E.I. du Pont de Nemours & Co. Ecolab, Inc. Monsanto Co. Potash Corporation of Saskatchewan, Inc. Praxair, Inc. Yamana Gold, Inc. TELECOMMUNICATION SERVICES (2.2%) America Movil SAB de C.V. Series L, ADR BCE, Inc. UTILITIES (1.0%) Duke Energy Corp. TOTAL COMMON STOCKS (Cost $132,150,761) (97.7%) Principal Amount Value SHORT-TERM INVESTMENTS (4.2%) REPURCHASE AGREEMENTS (1.5%) $ With Morgan Stanley, 0.15%, dated 12/31/12, due 01/02/13, delivery value $2,800,023, (collateralized by $2,860,000 U.S. Treasury Notes 0.125% due 12/31/13, with a value of $2,858,344) Principal Amount Value INVESTMENTS OF CASH COLLATERAL FOR SECURITIES ON LOAN (2.7%) JOINT REPURCHASE AGREEMENTS (2.7%) $ Joint Repurchase Agreement with Morgan Stanley, 0.18%, dated 12/31/12, due 01/02/13, delivery value $2,061,574 (collateralized by $2,102,786 U.S. Treasury Notes 2.750% - 3.250% due 07/31/16 - 02/15/19, with a value of $2,081,712) $ Joint Repurchase Agreement with Barclays, 0.20%, dated 12/31/12, due 01/02/13, delivery value $662,650 (collateralized by $675,896 U.S. Treasury Note 2.000% due 01/31/16, with a value of $670,582) Joint Repurchase Agreement with Credit Suisse First Boston, 0.20%, dated 12/31/12, due 01/02/13, delivery value $2,135,204 (collateralized by $2,178,083 U.S. Treasury Note 3.625% due 08/15/19, with a value of $2,152,982) TOTAL INVESTMENTS OF CASH COLLATERAL FOR SECURITIES ON LOAN (Cost $4,859,377) (2.7%) TOTAL SHORT-TERM INVESTMENTS (Cost $7,659,377) (4.2%) TOTAL INVESTMENT SECURITIES (101.9%) (Cost $139,810,138) EXCESS OF LIABILITIES OVER CASH AND OTHER ASSETS (-1.9%) ) NET ASSETS (100%) $ See Notes to Financial Statements. 9 Value Line Larger Companies Fund, Inc. December 31, 2012 Value NET ASSET VALUE OFFERING AND REDEMPTION PRICE, PER OUTSTANDING SHARE ($184,242,582 ÷ 9,315,786 shares outstanding) $ 19.78 * Non-income producing. A portion or all of the security was held on loan. As of December 31, 2012, the market value of the securities on loan was $5,030,767. ADR American Depositary Receipt. 10 Value Line Larger Companies Fund, Inc. Statement of Assets and Liabilities at December 31, 2012 Assets: Investment securities, at value (Cost - $132,150,761) (securities on loan, at value, $5,030,767) $ Repurchase agreement (Cost - $7,659,377) Cash Receivable for securities sold Interest and dividends receivable Prepaid expenses Receivable for securities lending income Receivable for capital shares sold Total Assets Liabilities: Payable upon return of securities on loan Payable for securities purchased Payable for capital shares redeemed Accrued expenses: Advisory fee Sub-transfer agent fees Directors’ fees and expenses Other Total Liabilities Net Assets $ Net assets consist of: Capital stock, at $1.00 par value (authorized 50,000,000, outstanding 9,315,786 shares) $ Additional paid-in capital Undistributed net investment income Accumulated net realized loss on investments and foreign currency ) Net unrealized appreciation of investments and foreign currency translations Net Assets $ Net Asset Value, Offering and Redemption Price per Outstanding Share ($184,242,582 ÷ 9,315,786 shares outstanding) $ Statement of Operations for the Year Ended December 31, 2012 Investment Income: Dividends (net of foreign withholding tax of $81,173) $ Securities lending income Interest Total Income Expenses: Advisory fee Service and distribution plan fees Auditing and legal fees Transfer agent fees Printing and postage Directors’ fees and expenses Registration and filing fees Custodian fees Insurance Sub-transfer agent fees Other Total Expenses Before Fees Waived and Custody Credits Less: Service and Distribution Plan Fees Waived ) Less: Custody Credits ) Net Expenses Net Investment Income Net Realized and Unrealized Gain on Investments and Foreign Exchange Transactions: Net Realized Gain Change in Net Unrealized Appreciation/(Depreciation) Net Realized Gain and Change in Net Unrealized Appreciation/ (Depreciation) on Investments and Foreign Exchange Transactions Net Increase in Net Assets from Operations $ See Notes to Financial Statements. 11 Value Line Larger Companies Fund, Inc. Statement of Changes in Net Assets for the Years Ended December 31, 2012 and 2011 Year Ended December 31, 2012 Year Ended December 31, 2011 Operations: Net investment income $ $ Net realized gain on investments and foreign currency Change in net unrealized appreciation/(depreciation) (14,145,452 ) Net increase/(decrease) in net assets from operations (308,307 ) Distributions to Shareholders: Net investment income (1,087,423 ) (848,007 ) Capital Share Transactions: Proceeds from sale of shares Proceeds from reinvestment of dividends to shareholders Cost of shares redeemed (22,410,433 ) (24,468,360 ) Net decrease in net assets from capital share transactions (19,098,713 ) (19,584,195 ) Total Increase/(Decrease) in Net Assets (20,740,509 ) Net Assets: Beginning of year End of year $ $ Undistributed net investment income, at end of year $ $ See Notes to Financial Statements. 12 Value Line Larger Companies Fund, Inc. Notes to Financial Statements 1. Significant Accounting Policies Value Line Larger Companies Fund, Inc., (the “Fund”) is registered under the Investment Company Act of 1940, as amended, as a diversified, open-end management investment company whose sole investment objective is to realize capital growth. The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. The following is a summary of significant accounting policies consistently followed by the Fund in the preparation of its financial statements. (A) Security Valuation: Securities listed on a securities exchange are valued at the closing sales prices on the date as of which the net asset value is being determined. Securities traded on the NASDAQ Stock Market are valued at the NASDAQ Official Closing Price. In the absence of closing sales prices for such securities and for securities traded in the over-the-counter market, the security is valued at the midpoint between the latest available and representative asked and bid prices. Short-term instruments with maturities of 60 days or less at the date of purchase are valued at amortized cost which approximates market value. Short-term instruments with maturities greater than 60 days at the date of purchase are valued at the midpoint between the latest available and representative asked and bid prices, and commencing 60 days prior to maturity such securities are value at amortized cost. Securities for which market quotations are not readily available or that are not readily marketable and all other assets of the Fund are valued at fair value as the Board of Directors may determine in good faith. In addition, the Fund may use the fair value of a security when the closing market price on the primary exchange where the security is traded no longer accurately reflects the value of a security due to factors affecting one or more relevant securities markets or the specific issuer. (B) Fair Value Measurements: The Fund follows fair valuation accounting standards (FASB ASC 820-10) which establish a definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion of changes in valuation techniques and related inputs during the period. These inputs are summarized in the three broad levels listed below: ● Level 1 – Inputs that reflect unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access at the measurement date; ● Level 2 – Inputs other than quoted prices that are observable for the asset or liability either directly or indirectly, including inputs in markets that are not considered to be active; ● Level 3 – Inputs that are unobservable. Transfers between investment levels may occur as the markets fluctuate and/or the availability of data used in an investment’s valuation changes. The inputs or methodologies used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. 13 Value Line Larger Companies Fund, Inc. December 31, 2012 The following table summarizes the inputs used to value the Fund’s investments in securities as of December 31, 2012: Investments in Securities: Level 1 Level 2 Level 3 Total Assets Common Stocks $ $
